592 F.2d 1292
Peggy DAWSON etc., Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT etal., Defendants-Appellees.
No. 77-1382.
United States Court of Appeals,Fifth Circuit.
April 11, 1979.

Richard D. Ellenberg, Robert N. Dokson, Atlanta, Ga., for plaintiff-appellant.
Douglas E. Winter, Theodore Voorhees, Jr., Washington, D. C., for National Assn. for the Advancement of Colored People, et al.
Sana F. Shtasel, John Sherman Cooper, Washington, D. C., Florence W. Roisman, Nat'l Housing Law Proj., Washington, D. C., for amicus curiae.
William L. Harper, U. S. Atty., Atlanta Ga., Bruce Forrest, Atty., Ronald R. Glancz, Atty., Barbara A. Babcock, Asst. Atty. Gen., Civil Rts. Div., Dept. of Justice, Washington, D. C., for defendants-appellees.
Appeal from the Northern States District Court for the Northern District of Georgia.
Before THORNBERRY, CLARK and RONEY, Circuit Judges.
PER CURIAM:


1
This case involves statutory construction of the Uniform Relocation and Assistance and Real Property Acquisitions Policies Act (URA), 42 U.S.C. § 4601, Et seq.  The sole question is whether the government must pay relocation assistance to the plaintiff who was forced to move by a private developer.


2
The district court found for the government and its opinion is reported at 428 F. Supp. 328 (N.D.Ga.1976).  The precise issue presented in this appeal has been decided by the Eighth Circuit in Moorer v. HUD, 561 F.2d 175 (8 Cir. 1977), Cert. denied, 436 U.S. 919, 98 S. Ct. 2266, 56 L. Ed. 2d 760 (1978), with a result favorable to the government.  The government has also prevailed in its view of the URA in Conway v. Harris, 586 F.2d 1137 (7 Cir. 1978).


3
We have reviewed the arguments presented by the plaintiff in this case and her criticisms of the Moorer And Conway cases.  We nevertheless believe that those cases were correctly decided and affirm the district court.


4
The plaintiff's equal protection contention and her argument arising out of 42 U.S.C. § 4637 were also correctly disposed of by the district court in its opinion. 428 F. Supp. at 333.


5
AFFIRMED.